Citation Nr: 0711336	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-24 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than July 8, 2003, 
for the award of survivor's pension and an aid and attendance 
allowance.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to November 
1945.  He died in March 2002.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2005, the appellant requested a hearing before a 
Veterans Law Judge.  The appellant was scheduled for such a 
hearing in January 2006.  However, she failed to appear.  
Therefore, the Board finds that all due process has been met 
with respect to the appellant's hearing request.


FINDING OF FACT

The appellant filed the claim leading to the grant of 
survivor's pension and an aid and attendance allowance on 
July 8, 2003; no earlier claim is of record.


CONCLUSION OF LAW

The correct effective date of entitlement to survivor's 
pension and an aid and attendance allowance is July 8, 2003, 
with commencement of payments to the appellant on August 1, 
2003.  38 U.S.C.A. § 5110(a), (d)(2) (West 2002); 38 C.F.R. 
§§ 3.31, 3.155, 3.400(c)(3)(ii) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

In an April 2004 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for VA benefits, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision, inasmuch as this decision itself relates to 
a downstream issue, i.e., entitlement to an earlier effective 
date, and has been fully developed for appellate review by 
the Board.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The Secretary of Veterans Affairs shall pay a pension to the 
surviving spouse of a veteran of a period of war whose death 
was not due to a service-connected cause.  See 38 U.S.C.A. § 
1541.  The veteran died in March 2002.  In April 2004, VA 
granted the appellant death pension plus special monthly 
pension due to need for the aid and attendance of another 
person, effective July 8, 2003, with payment to commence on 
August 1, 2003, as prescribed by the regulation governing the 
commencement of payments.  38 C.F.R. § 3.31.

The appellant expressed disagreement with effective date of 
her entitlement.  She asserted that she had filed her claim 
in March 2003, when she first entered a nursing home.  
However, her claim for survivor's pension, on VA Form 21-534, 
bears a date stamp of July 8, 2003, showing that was when it 
was received by the RO.

The criteria for the determination of an effective date of an 
award of VA pension benefits are set forth in 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Except as otherwise specifically 
provided, the effective date of an award of pension based 
upon an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
shall be the first day of the month in which the death 
occurred, for deaths occurring on or after October 1, 1984, 
and before December 11, 2004.  38 U.S.C.A. § 5110(d)(2) (West 
2002); 38 U.S.C.A. § 5110(d) (West Supp. 2006); 38 C.F.R. § 
3.400(c)(3) (2006).  Since the appellant has not even claimed 
that she filed her claim within 45 days of the death of the 
veteran, there is no evidence that her effective date should 
be the date of the death of the veteran.

Government officials are presumed to have performed their 
regular duties in a regular manner.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The burden is upon the party asserting 
an administrative irregularity to produce evidence to rebut 
the presumption.  The mere assertion of a failure to 
correctly perform regular duties is not sufficient to rebut 
the presumption.  Id.

A letter from a surviving spouse reporting the death of a 
veteran and seeking benefits related to that death is an 
informal claim for benefits.  38 C.F.R. § 3.155.  The regular 
action taken by an RO upon receipt of such an informal claim 
is to file the communication in the late veteran's claims 
file, if one exists, and, pursuant to regulation, provide the 
claimant the form necessary to apply for the benefit 
identified in the informal claim.  38 C.F.R. §§ 3.150, 3.152.  
The veteran's claims file does not contain a letter received 
in March 2003, nor does the claims file reflect that the VA 
furnished the form in March 2003 necessary to apply for death 
pension.  Presuming regularity in the performance of the RO's 
official duties, the lack of any response to a claim is 
evidence that the RO did not receive such a letter from the 
appellant in March 2003.

On July 8, 2003, according to the RO's date-stamp on several 
documents, the RO received the appellant's claim requesting 
pension and additional benefits for aid and attendance.  At 
that time, the appellant also submitted evidence of her 
residence in a nursing home, her marriage certificate, and 
proof of the veteran's military service.  While the written 
date adjacent to her signature on the claim form is March 13, 
2003, the date stamp showing the RO received it was July 8, 
2003.

A review of the claims file shows the appellant had previous 
contact with the RO following the veteran's death.  The 
appellant submitted an application for burial benefits in 
June 2002.  That same month, the RO informed the appellant 
that her claim for burial benefits had been granted.  There 
is no indication from the appellant that she was also seeking 
death pension benefits at this time.  Nor is there any 
communication associated with the claims file dated from July 
2002 until July 2003, when the RO received the appellant's 
claim in this matter.  Nevertheless, the appellant's 
contention is that she filed her claim in March 2003, but it 
was not received by the RO until July 2003.  The Board finds 
that the communication from the appellant in July 2002 did 
not constitute a formal or informal claim for death pension 
or aid and attendance benefits, nor did the appellant submit 
a formal or informal claim prior to the claim dated by the 
appellant in March 2003 and by the RO in July 2003.  
Therefore, at issue is the date assigned to this particular 
claim.

The appellant stated in her June 2004 notice of disagreement 
that a representative from the VA social service department 
provided her with the paperwork in March 2003, which is the 
date that was written on the form.  The appellant indicated 
she returned the papers to this representative in April 2003.  
The representative indicated to her that she would submit the 
claim at that time.  However, the RO's receipt time-stamp was 
not affixed until July 8, 2003.  The appellant offered that 
there was some confusion as to where her claims file was 
kept.  She stated that, while she was located in Texas, her 
claims file was in New York.  Given the presumption that 
government employees perform their duties regularly, the 
Board finds that if the RO, any RO, had received the 
appellant's claim in March or April 2003, it may be presumed 
that a stamp reflecting the date of receipt would have been 
applied at that time.

While the appellant contends that she began to inquire as to 
the status of her claim because it had taken so long, the 
Board notes that the only status inquiry received from the 
appellant is dated in February 2004, after the receipt of the 
claim date stamped in July 2003.  

Therefore, this is not probative evidence that the appellant 
originally submitted her claim prior to July 2003.  In 
addition, the fact that the original claim shows a 
handwritten date of March 2003 is not probative evidence of 
the RO's receipt of the claim.  Even if it is evidence that 
the appellant completed the paperwork prior to July 8, 2003, 
the law governing effective dates, noted above, provides 
that, unless certain exceptions apply, the effective date of 
entitlement to death pension is the date of receipt of the 
application for death pension.  None of the exceptions 
applies.

While we are sympathetic that the appellant apparently 
submitted her claim to a person who she believed would submit 
it to the RO immediately, the Board cannot speculate on the 
date the appellant intended for the claim to be submitted.  
We are bound by the law that dictates that the effective date 
of the award is the date the claim was received by VA.

In sum, the preponderance of the evidence is that the 
appellant filed a claim for death pension with aid and 
attendance in July 2003, which VA received July 8, 2003, and 
that VA received no earlier application for death pension.  
The correct effective date for the award of death pension is 
July 8, 2003, and August 1, 2003, is the correct date of 
commencement of payment of benefits.  38 U.S.C.A. § 5110(a), 
(c)(2); 38 C.F.R. §§ 3.31, 3.400(c)(3)(ii).


ORDER

An effective date earlier than July 8, 2003, for entitlement 
to aid and attendance benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


